Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Julian Spitari, Chief Executive Officer and Principal Financial Officer of FrogAds, Inc, a Nevada corporation (the "Company"), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The report on Form 10-Q of FrogAds, Inc. (the "Registrant") for the fiscal quarter ended September 30, 2011 (the "Report") which this statement accompanies fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) Information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 14, 2011 /s/ Julian Spitari Name:Julian Spitari Title: Chief Executive Officer Principal Executive Officer and Principal Financial Officer
